Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 11 November 1807
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith



My dear Mother
Washington Nov 11th. 1807

Your very kind letter has eased my heart of a load of anxiety, on account of our dear George, whose health appear’d to me to be in a very indifferent state. and I could not have quitted him with any satisfaction, had I not placed him under your protection. recieve my dear Madam our united thanks for your extreme kindness in taking him to Atkinson which journey I sincerely hope proved beneficial both to the President and yourself—
I have nothing to write worthy your attention. Washington is worse than Dull at present Mr. Randolph has commenced the Session by making a violent attack upon the administration condemning it severely for not having called Congress together immediately after the affair of the Leopard. many of the Members have not yet arrived—I have not yet seen the new Room for the Representatives but am told that it is extremely Elegant—
Mr. Erskin has not left Philadelphia but is expected shortly—
Do my dear Mother write soon, if you can possibly spare the time and tell us if Mrs. Smith is with you and if she stays with you this Winter. at any rate give my best love to her and request her to write to me remember me kindly to all, particularly to Louisa Smith. kiss my darling John for me. Charles grows finely he is the very image of his father who is thank God more fleshy and in better health than I ever knew him—
I passed two days with Mrs. Buchanon she had been very sick but was much recovered she requested me to offer her best respects to yourself and family and I remain dear M Mother your very affectionate daughter
L. C. Adams